I114th CONGRESS2d SessionH. R. 5764IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. DeSaulnier (for himself, Mr. Zeldin, Mr. MacArthur, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude Federal Pell Grants from gross income. 
1.Short titleThis Act may be cited as the Pell Grant Flexibility Act of 2016.  2.Exclusion of Federal Pell Grants from gross income (a)In generalSection 117 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(e)Federal Pell GrantsGross income does not include any amount received as a Federal Pell Grant awarded under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a).. (b)Effective dateThe amendment made by this section shall apply to amounts received in taxable years beginning after December 31, 2015.  
